DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-10 in the reply filed on March 31, 2021, is acknowledged. 
Claims 1-6 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2021. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2015/0068446 to Drachev, et al. (hereinafter “Drachev”). 
Regarding claim 7, Drachev teaches a seed crystal comprising a protective film (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:
a silicon carbide seed crystal comprising a front surface and a rear surface; and a protective film located on the rear surface of the silicon carbide seed crystal (see, e.g., Figs. 1a-b and ¶¶[0038]-[0039] which teach a SiC seed (100) having a front and rear surface with a protective layer (110) on a rear surface of the SiC seed crystal (100)),
wherein the protective film comprises a first layer in direct contact with the rear surface of the silicon carbide seed crystal and a second layer located on the first layer (see, e.g., Figs. 1a-b and ¶¶[0038]-[0039] which teach that the protective layer (110) includes a first protective layer comprised of two photoresist layers each having a thickness of 2-4 m with the initial photoresist layer being in direct contact with a rear surface of the SiC seed (100) and a second protective layer in the form of a carbonaceous layer formed on the second photoresist layer having a thickness of 20-30 m), and
wherein the first layer has a thickness corresponding to 30% or less of the thickness of the protective film from the bottom surface of the first layer to the top surface of the second layer (see, e.g., Figs. 1a-b and ¶¶[0038]-[0039] which teach that the protective layer (110) includes two initial photoresist layers which each m and a carbonaceous layer having a thickness of 20-30 m for a total thickness of 24 to 38 m which therefore means that the initial photoresist layer(s) is less than 30% of the total thickness).  
Regarding claim 8, Drachev teaches that the second layer composition comprises a greater amount of a filler than the first layer composition (see, e.g., Figs. 1a-b and ¶¶[0038]-[0039] which teach that the protective layer (110) includes a first protective layer comprised of two photoresist layers and a second protective layer in the form of a carbonaceous layer formed by spray-coating graphite; accordingly, since the photoresist layer(s) do not contain graphite as a filler, the second carbonaceous layer therefore comprises a greater amount of graphite as a filler).  

Claim(s) 7-8 is/are alternatively rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2012/0006255 to Nishiguchi, et al. (“Nishiguchi”). 
Regarding claim 7, Nishiguchi teaches a seed crystal comprising a protective film (see, e.g., the Abstract, Figs. 1-6, and entire reference), comprising:
a silicon carbide seed crystal comprising a front surface and a rear surface; and a protective film located on the rear surface of the silicon carbide seed crystal (see, e.g., Figs. 2-3 and ¶¶[0026]-[0046] which teach a SiC seed (11) having a front and rear surface with a coating film (21) and adhesive layer (31) on a rear surface of the SiC seed crystal (11)),
wherein the protective film comprises a first layer in direct contact with the rear surface of the silicon carbide seed crystal and a second layer located on the 
wherein the first layer has a thickness corresponding to 30% or less of the thickness of the protective film from the bottom surface of the first layer to the top surface of the second layer (see, e.g., Figs. 2-3 and ¶¶[0026]-[0046], including specifically ¶[0034] which teaches that the coating film (21) has a thickness of between 1 and 5 m depending on the drying temperature and duration while ¶[0043] teaches that the thickness of the adhesive (31) is preferably not more than 100 m and more preferably not more than 50 m; accordingly, if the coating film (21) has a thickness of 1 to 5 m and the adhesive (31) is 100 or even just 50 m thick, then the coating film (21) is necessarily 30% or less of the total thickness).  
Regarding claim 8, Nishiguchi teaches that the second layer composition comprises a greater amount of a filler than the first layer composition (see, e.g., Figs. 2-3 and ¶¶[0026]-[0046] which teach that the coating film (21) is formed from an organic resin while the adhesive (31) is provided with a filler in the form of heat-resistant fine particles formed from a material such as C, SiC, BN, or AlN; accordingly, since the coating film (21) does not contain fine particles as a filler, the adhesive (31) therefore comprises a greater amount of these heat-resistant fine particles as a filler).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drachev in view of U.S. Patent Appl. Publ. No. 2006/0225645 to Powell, et al. (“Powell”). 
Regarding claim 9, Drachev teaches a silicon carbide ingot located on the front surface of the silicon carbide seed crystal (see, e.g., Figs. 2-3 and ¶¶[0039]-[0041] which teach that a bulk SiC ingot is formed on a bottom surface (160) (i.e., the front) of the SiC seed crystal (100)), but does not explicitly teach that the SiC ingot comprises a warpage of 500 m or less.  However, in Fig. 4 and ¶¶[0038]-[0042] as well as elsewhere throughout the entire reference Powell teaches an analogous method of providing a SiC seed crystal (30) for the growth of a SiC ingot by the sublimation method.  Powell preferably teaches that the SiC seed crystal (30) preferably exhibits a warp of less than 0.5 m while SiC boules grown by sublimation growth and sliced into wafers further exhibit a warp of less than 0.5 m.  Thus, in view of the teachings of Powell a person of ordinary skill in the art would be motivated to utilize a seed crystal having a warpage of 500 m or less and utilize sublimation growth according to the method of Drachev to produce a SiC ingot and wafers derived therefrom with a warpage of 500 m or less since, explained in ¶[0015] of Powell, high warp levels results in uneven contact between the wafer and susceptor and increases the risk of wafer cracking.  Alternatively, since the method of Drachev performs each and every step of the claimed process it must necessarily produce the same results, namely a SiC ingot having a warpage of 500 m or less.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a warpage of 500 m or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Powell. 
Regarding claim 9, Nishiguchi teaches a silicon carbide ingot located on the front surface of the silicon carbide seed crystal (see, e.g., Fig. 4 and ¶¶[0047]-[0049] which teach that a bulk SiC ingot (52) is formed on a bottom surface (i.e., the front) of the SiC seed crystal (11)), but does not explicitly teach that the SiC ingot comprises a warpage of 500 m or less.  However, in Fig. 4 and ¶¶[0038]-[0042] as well as elsewhere throughout the entire reference Powell teaches an analogous method of providing a SiC seed crystal (30) for the growth of a SiC ingot by the sublimation method.  Powell preferably teaches that the SiC seed crystal (30) preferably exhibits a warp of less than 0.5 m while SiC boules grown by sublimation growth and sliced into wafers further exhibit a warp of less than 0.5 m.  Thus, in view of the teachings of Powell a person of ordinary skill in the art would be motivated to utilize a seed crystal having a warpage of 500 m or less and utilize sublimation growth according to the method of Nishiguchi to produce a SiC ingot and wafers derived therefrom with a warpage of 500 m or less since, explained in ¶[0015] of Powell, high warp levels results in uneven contact between the wafer and susceptor and increases the risk of wafer cracking.  Alternatively, since the method of Nishiguchi performs each and every step of the claimed process it must necessarily produce the same results, namely a SiC ingot having a warpage of 500 m or less.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a warpage of 500 m or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drachev in view of International Patent Appl. Publ. No. WO 2016/152813 to Nakabayashi, et al. (“Nakabayashi”).  For ease of reference, U.S. Patent Appl. Publ. No. 2018/0251909, which is the U.S. National stage entry of Nakabayashi, is used as an English language translation thereof.  
Regarding claim 10, Drachev teaches a silicon carbide ingot located on the front surface of the silicon carbide seed crystal (see, e.g., Figs. 2-3 and ¶¶[0039]-[0041] which teach that a bulk SiC ingot is formed on a bottom surface (160) (i.e., the front) of the SiC seed crystal (100)), but does not explicitly teach that the SiC ingot comprises a micropipe defect density of 1/cm2 or less.  However, in Fig. 1, Table 1, and ¶¶[0049]-[0060] Nakabayashi teaches an analogous system and method for the growth of SiC crystalline ingots by sublimation growth onto a SiC seed crystal (1).  In ¶[0053] Nakabayashi teaches that the SiC seed crystal has a micropipe defect density of 1/cm2 or less while Table 1 and the Example in ¶¶[0056]-[0060] teach that the micropipe density in the grown SiC ingot is 1/cm2 or less 100% of the time when the difference from the target DC equivalent resistivity was within 0.5%.  Thus, in view of the teachings of Nakabayashi a person of ordinary skill in the art would be motivated to utilize an initial SiC seed crystal having a mircopipe density of 1/cm2 or less and then control the difference from the target DC 2 or less in order to produce higher quality SiC substrates for the production of electronic devices thereupon.  Alternatively, since the method of Drachev performs each and every step of the claimed process it must necessarily produce the same results, namely a SiC ingot having a micropipe defect density of 1/cm2 or less.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a micropipe defect density of 1/cm2 or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).

Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Nakabayashi.  
Regarding claim 10, Nishiguchi teaches a silicon carbide ingot located on the front surface of the silicon carbide seed crystal (see, e.g., Fig. 4 and ¶¶[0047]-[0049] which teach that a bulk SiC ingot (52) is formed on a bottom surface (i.e., the front) of the SiC seed crystal (11)), but does not explicitly teach that the SiC ingot comprises a micropipe defect density of 1/cm2 or less.  However, in Fig. 1, Table 1, and ¶¶[0049]-[0060] Nakabayashi teaches an analogous system and method for the growth of SiC crystalline ingots by sublimation growth onto a SiC seed crystal (1).  In ¶[0053] Nakabayashi teaches that the SiC seed crystal has a micropipe defect density of 1/cm2 or less while Table 1 and the Example in ¶¶[0056]-[0060] teach that the micropipe density in the grown SiC ingot is 1/cm2 or less 100% of the time when the difference from the target DC equivalent resistivity was within 0.5%.  Thus, in view of the teachings of Nakabayashi a person of ordinary skill in the art would be motivated to utilize an initial SiC seed crystal having a mircopipe density of 1/cm2 or less and then control the difference from the target DC equivalent resistivity during sublimation growth in the method of Nishiguchi to within 0.5% in order to grow a crystalline SiC ingot which also has a micropipe density of 1/cm2 or less in order to produce higher quality SiC substrates for the production of electronic devices thereupon.  Alternatively, since the method of Nishiguchi performs each and every step of the claimed process it must necessarily produce the same results, namely a SiC ingot having a micropipe defect density of 1/cm2 or less.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a micropipe defect density of 1/cm2 or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714